DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				                  Drawings
2.	All drawings filed on 10/22/19 are approved by examiner.

				           QUYALE ACTION
3.	This application is in condition for allowance except for the following formal matters: 

Pendency of each of dependent claims 17-20 must be changed correctly.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record.

5.	None of prior art of record taken alone or in combination shows a gate driver system comprising at least a current reconstruction circuit having a first input for receiving a voltage 


				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838